Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 8 and 9 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the vascular composite structure of claim 8 could be used in another and materially different process such as a microfluidic device used to test a blood sample.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8 and 9 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, the claim recites “manufacturing a thermal back end” which creates a problem in that while a thermal back end is made, there is no recitation as to what one does with the thermal back end. It is suggested that applicant recite what the relationship is between the thermal back end and the vascular composite material and how the thermal back end plays a part in the isothermalization.
In claim 6, lines 11-12, the language “pre-curing a film adhesive around the sacrificial material to hold the sacrificial material in place during the curing” appears however this language appears after the curing step (“curing the assembly” of line 10 of the claim. It is suggested that the language be added before the placing of the sacrificial material on the lower plies and after the laying up of lower plies on a tool. Additionally, when moving the language, it should be changed as follows -- pre-curing an adhesive film around a sacrificial material to hold the sacrificial material in place during curing --. And on line 6, the “placing a sacrificial material” should be changed to --placing the sacrificial material with the pre-cured film --. These changes are deemed necessary to make the claim clear and concise.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppola et al (the article entitled “Survival of actively cooled microvascular polymer matrix composites under sustained thermomechanical loading”) as described in paragraph 5 of the Office action dated December 9, 2021 further taken with either one of Chen et al (the article entitled “A Robust Two-Phase Pumped Loop with Multiple Evaporators and Multiple Radiators for Spacecraft Applications”, newly cited) or Sunada et al (the article entitled “A Two-Phase Mechanically Pumped Fluid Loop for Thermal Control of Deep Space Science Missions”, newly cited).
Coppola et al is cited for the reasons previously submitted. The reference taught the formation of the vascular composite to form a fluid loop for a thermal management system, however the arrangement was never said to be used with a refrigerant as the working fluid which would result in a two-phase cooling operation (which was suitable for a spacecraft to maintain the temperature of the composite at a suitable working temperature). However, such vascular arrangements were known to be associated with a pump and a heat exchanger as well as the use of a working fluid which was a refrigerant in order to provide for isothermalization where the fluid was held around its saturation temperature as expressed by Chen et al or Sunada et al. 
Chen et al expressly concluded that the loop “was able to maintain fluid saturation temperature and wall temperatures of parallel evaporators within a very tight range of plus or minus 0.03 degrees C” (see the conclusion of page 15) where the system was a two-phase fluid loop for thermal management to provide stable temperature control of precision instruments for planetary science missions. Sunada et al taught that the entire evaporator remained isothermal within 3 degrees with the fluid preheated just below saturation prior to entry into the evaporator in the two-phase system taught therein (see page 18 with the discussion of Figures 18 and 19. The working fluid study (see page 15 of the article) suggested that one was to achieve isothermalization with the operation and that the fluid was to be maintained at uniform saturation temperature. Clearly to operate the fluid loop as a two-phase system where the arrangement provided for thermal management of the cooling system for spacecraft missions wherein the system achieved isothermalization with the working fluid at or near the saturation temperature as suggested by Chen et al or Sunada et al would have been a suitable manner for operation of the system of Coppola et al with refrigerant as the working fluid therein. 
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
See paragraph 3 of the Office action dated December 9, 2021 for a discussion of the allowability of claim 3.
Claims 6 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Note that claim 6 appears to be an attempt to incorporate claim 3 into claim 1 and is allowable over the prior art of record for the same reasons that claim 3 was indicated as patentable previously.
Response to Arguments
Applicant's arguments filed June 9, 2022 have been fully considered but they are not persuasive.
The inclusion of a pump and condenser with the heat pipe formed from composite material with the sacrificial fiber was well understood by the artisan in a system to provide for isothermalization with a saturated working fluid in a two-phase system as taught by Chen et al or Sunada et al (see Figures 5 and 6 of Sunada et al for instance and Figure 1 of Chen et al). to use the same with the heat pipe loop formed by Coppola et al would have been within the purview of the ordinary artisan making the two-phase system for cooling the substrate. While the reference to Torres-Sepulveda previously cited may not have taught the specific use of a working fluid at or near saturation temperature in the system, the newly cited references suggest such an arrangement. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746